No. 99-20905
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20905
                        Conference Calendar


SONIA MARIE MCMORRIS,

                                           Plaintiff-Appellant,

versus

CARSEY WERNER; KODA-FM; MAGIC 102 KMJQ; NOBLE BROADCAST
GROUP; PRAIRIE VIEW A & M UNIVERSITY; CHANNEL 26 KRIV;
HARPO PRODUCTIONS; ARSENIO HALL COMMUNICATIONS; PAULA
ABDUL/VIRGIN RECORDS; KHOU-TV CHANNEL 11; CHANNEL TWO;
PARAMOUNT STATIONS, doing business as KTXH Channel-20;
CLARK ATLANTA UNIVERSITY-WCLK,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-91-CV-3234
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sonia Marie McMorris seeks leave to proceed in forma

pauperis (“IFP”) on appeal charging that the “defendant(s) while

within their respective areas of employment misused position to

`coerse’ [sic] plaintiff and `other victims’ to speak and/or act

in a manner of defendant(s) preference.”    Because McMorris has

not demonstrated that she will raise a nonfrivolous issue on

appeal, her motion to proceed IFP is DENIED.     See Howard v. King,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20905
                               -2-

707 F.2d 215, 220 (5th Cir. 1983).   Because the appeal is

frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED.